Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 08/30/2022. Claims 1-20 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in independent claim 11, it is unclear what “each of the series of digital displays” is intended to refer to in view of earlier recitation of “a display device including a series of digital displays”. As a result, the metes and bounds of the claims cannot be discerned.
In claims 8 and 10, it is unclear the recitation of “one or more students” is intended to be same as or different from the recitation of “one or more students” in parent claim 1. As a result, the metes and bounds of the claims cannot be discerned.
	Dependent claim 9 is rejected for its incorporation of the above through its dependency upon claim 8.
	In view of the above rejections under 35 USC § 112(b), claims 8-12, 14-16 and 18-20  are rejected as best understood.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-12, 14-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 11:
	Step 1: Statutory Category?
	Independent Claim 11 recites “A midline educational method, comprising the steps of:”, which falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Independent Claim 11/Revised 2019 Guidance Table below identifies in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components:.
Independent Claim 11
Revised 2019 Guidance
[L1]  providing a midline educational system comprising: a display device including a series of digital displays secured to a base, wherein the series of digital displays are spaced apart along a length of the base; a control in electronic communication with the digital displays of the display device; an administrative interface installed on one or more administrative devices; and a server in electronic communication with the control, the administrative interface, and a database, wherein the database includes a default instructions dataset, a performance dataset, and a customized instructions dataset
The midline educational system comprising: a display device including a series of digital displays secured to a base, wherein the series of digital displays are spaced apart along a length of the base; a control in electronic communication with the digital displays of the display device; an administrative interface installed on one or more administrative devices; and a server in electronic communication with the control, the administrative interface, and a database are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
[L2]  b) the server receiving test data for one or more students from the administrative interface, and the server storing the test data in the performance dataset of the database
Receiving and storing data are insignificant extra-solution activities (i.e., data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The server, administrative interface, and database are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
[L3a]  c) the server generating customized instructions for the one or more students based on the test data in the performance dataset of the database
Retrieving the display data and the instructions data is insignificant extra-solution activity (i.e., data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The server and the database are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
[L3b]  and the server storing the customized instructions for the one or more students in the customized instructions dataset
Storing data is insignificant extra-solution activity (i.e., data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The server is an additional element – generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
[L4a]  the control receiving from the server display data and customized instructions for a selected academic skill for a selected student, wherein the server retrieves the display data from the default instructions dataset of the database
Receiving data is insignificant extra-solution activity (i.e., data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The control, server and display device are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
[L4b]  wherein the server retrieves the customized instructions for the selected student from the customized instructions dataset of the database in response to an inquiry from the control related to the selected student
Transmitting  the display data to the display device is insignificant extra-solution activity (i.e., data transmission). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The server, database, and control are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
[L5]  e) the control transmitting the display data to the display device, wherein the series of digital displays of the display device displays a series of numbers, letters, words, images, or a combination thereof in response to the display data received from the control
Transmitting/displaying a series of numbers, letters, words, images, or a combination thereof is insignificant extra-solution activity (i.e., data transmission/presentation). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The control, display device and series of digital displays of the display device are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
[L6]  f) the control providing the selected student with the customized instructions, wherein the customized instructions instruct the selected student to practice the selected academic skill using midline movement across each of the series of digital displays  of the display device while simultaneously verbally reciting facts of the selected academic skill associated with the number, letter, word, image, or combination thereof displayed on each of the series of digital displays
Providing a student with the instructions data, wherein the instructions data instructs the student to practice the selected academic skill using midline movement… is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could, verbally and/or using pen and paper instruct another person, such as a student, to practice a selected academic skill as claimed. See January 2019 Memorandum, 84 Fed. Reg. at 52.
The control, and each of the series of digital displays  of the display device are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
[L7]  g) the control recording the selected student's performance of verbally reciting the facts of the selected academic skill  while using midline movement across each of the series of digital displays of the display device
Recording the student's performance of verbally reciting the facts of the selected academic skills … is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could, while listening to another person, such as a student, recite the facts of the selected academic skills, memorize, and/or using pen and paper write down the facts recited by the student. See January 2019 Memorandum, 84 Fed. Reg. at 52.
The control, and each of the series of digital displays  of the display device are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
[L8]  h) the control converting the recording of the selected student's performance to performance data
Converting the recording of the student's performance to performance data could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could, mentally and/or using pen and paper convert the performance of another person, such as a student, to performance data such as one or more scores. See January 2019 Memorandum, 84 Fed. Reg. at 52.
The control is an additional element – generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
[L7a]  the control transmitting the selected student's performance data to the server
Transmitting  the student's performance data to the server is insignificant extra-solution activity (i.e., data transmission). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The control and the server are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
[L7b]  and the server storing the selected student's performance data in the performance dataset of the database
Storing data is insignificant extra-solution activity (i.e., data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The server and the database are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 11/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human in the mind, and/or using pencil and paper. The mere nominal recitation of the midline educational system, display device, series of digital displays, base, control, server, administrative interface database, and each of the series of digital displays  of the display device and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 11/Revised 2019 Guidance Table above, recites the additional limitations of the midline educational system, display device, series of digital displays, base, control, server, administrative interface database, and each of the series of digital displays  of the display device at a high level of generality. The Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 12: midline educational system 10 includes display device 12, control 14 in electronic communication with display device 12, and server 16 in electronic communication with control 14. Control 14 may be a portable electronic device such as a smartphone, tablet, laptop computer, or watch. In one embodiment, control 14 may be affixed to display device 12 such that a wired connection may be used to facilitate electronic communication between control 14 and display device 12. Server 16 may also be in electronic communication with administrator device 18, which may be any type of computer or mobile device, such as a desktop computer, a laptop computer, a tablet, a smartphone, or a watch; ¶ 13: Display device 12 may include base 19 and a series of digital displays 20. In one embodiment, display device 12 includes 10-30 digital displays 20. Digital displays 20 are spaced apart from one another along the length of base 19. Display device 12 may also include receiver 22, which is configured to electronically communicate with control 14…Display device 12 may have any shape or configuration, such as a circular, rectangular, or any other pattern formed by digital displays 20. Display device 12 may be portable to facilitate its movement from one location to another. In some embodiments, display device 12 may include a securing mechanism configured to secure base 19 or any other portion of display device 12 to the floor to prevent unintentional movement of display device 12 during use; ¶ 19:…Database 42 may be housed on one or more computers, servers, or any other machine configured to store data and to communicate with server 16; ¶ 43: Each device or system described in this disclosure may include any combination of the described components, features, and/or functions of each of the individual device or system embodiments…The lack of details about the midline educational system, display device, series of digital displays, base, control, server, administrative interface database, and each of the series of digital displays  of the display device indicates that they are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The end result of transmitting the student's performance data to the server does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of checking and grading answer sheets. See MPEP § 2106.05(f). Steps 1, 2a, 2b, 3a, 3b and 7 (data gathering, presentation and transmission) reflect the type of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, The claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 11 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitation in general terms, without describing the particulars, the additional claim limitation may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
	Taking the claim element separately, the function performed by the midline educational system, display device, series of digital displays, base, control, server, administrative interface database, and each of the series of digital displays  of the display device at each step of the process is expressed purely in terms of results, devoid of technical/technological implementation details. Steps 1, 2a, 2b, 3a, 3b and 7 represent insignificant extra solution activity that the courts have recognized as well-understood, routine, conventional activity in particular fields. None of the claim functions are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of receiving, retrieving, transmitting, displaying, providing, recording, converting and transmitting data is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	In regard to independent Claim 1:
	Independent claim 1 is “a midline educational system comprising:”, which falls within the “machine” category of 35 U.S.C. § 101. The midline educational system comprises comparable elements that perform steps comparable to those of representative independent claim 11 and as a result, independent claim 1 is rejected similarly to representative independent claim 11.
	In regard to the dependent claims:
	Dependent claims 2-6, 8-10, 12, 14-16 and 18-20  include all the limitations of respective independent claims 1 and 11 from which they depend and, as such, recite the same abstract idea(s) noted above for claims 1 and 11. The additional claim elements recited have generally been addressed earlier. The additional claim limitations, for example, “the server storing the performance data in the performance dataset of the database” (claim 13), represent insignificant extra solution activity (i.e., data gathering).  Additionally, “voice recognition” is undoubtedly well-known. Claimed at a high level of generality, “the voice recognition” limitation simply indicates the generic function of recognizing speech covering any type of known speech recognition engine. See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Dependent claims 2-6, 8-10, 12, 14-16 and 18-20 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2-6, 8-10, 12, 14-16 and 18-20 integrates the judicial exception into a practical application. While the dependent claims may have a narrower scope than the representative claims, for reasons similar to those given above, they do not integrate the abstract idea into a practical application, nor amount to significantly more than the recited judicial exception(s). Therefore, dependent claims 2-6, 8-10, 12, 14-16 and 18-20 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Response to Arguments
Claim Rejections under 35 U.S.C. § 112
	The previous claim rejections under 35 U.S.C § 112(b) are withdrawn in view
of Applicant's amendment and remarks. However, Applicant's amendment raises new issues under 35 U.S.C. § 112(b) as noted in the rejections above not repeated herein.
Claim Rejections under 35 USC § 103
	The previous rejections of the claims under 35 U.S.C. § 103 are withdrawn in view of Applicant’s amendment, arguments and remarks.
Claim Rejections under 35 U.S.C. § 101
	Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argues that the claim “features provide a meaningful limit on the allegedly abstract idea of instructing a student to practice a skill, recording the performance, and converting the recording to performance data. Specifically, the additional features limit the tangible components with which the student is instructed to practice the skill, the degree to which the instructions are customized to each student, and the midline movement included in the instructions”, that “independent claims 1 and 11 do not
monopolize the allegedly abstract idea” and that the “generation and updating of customized instructions based on test data and performance data is not required for the allegedly abstract idea of instructing a student to practice a skill, recording the performance, and converting the recording to performance data”. Applicant’s arguments are not persuasive. Sight Word Hopscotch is a popular game with a hopscotch pattern generally drawn with squares or any desired geometric shapes with each with a word. A player goes first and begins by tossing his/her marker, e.g., a pebble or beanbag, into the first square. The marker must land in the square without touching the lines. If the marker does not land in the first square, the player’s turn is over. If the marker lands in the first squares, the player must hop over the first square and then continue hoping through the hopscotch pattern saying each sight word as he/she lands on that square. When the player gets to the last square, he/she must turn around and hop back saying each sight word again. The player must pick up his/her marker without touching the first square and then complete the course by hopping on it. If the player successfully completed the course, he/she would proceed to the next square by tossing his/her stone to the second square and continue hopping as stated above. The player must do this for each square. See https://en.wikipedia.org/wiki/Hopscotch. It is apparent that determination of successful or unsuccessful performance of the above is observed by individuals watching. The additional elements are merely generically-recited computer components that do “no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Eligibility Guidance, 84 Fed. Reg. at 55; see also Bilski, 561 U.S. at 610–11 (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant post-solution activity.’”) (quoting Diehr, 450 U.S. at 191–92).
 	Applicant then argues “the generation and updating of the customized instructions for students based on test data and performance data reflects an improvement in the functioning of electronic educational training systems” and that “the claimed system and method transform the test data and performance data into customized instructions for students, thereby effecting a transformation of the data to a
different state”. Applicant’s arguments are not persuasive because Applicant fails to demonstrate that the method of the claim transforms a particular article to a different state or thing. Instead, customizing/tailoring instruction is no more than providing instruction based a person’s performance which has long been practiced in education. As noted in the rejections above, the claim may be reasonably interpreted as encompassing an unpatentable abstract idea.
In view of the foregoing, the Examiner maintains that the claims are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715